Title: From Thomas Jefferson to John Adams, 25 March 1826
From: Jefferson, Thomas
To: Adams, John


Dear Sir
Monticello
Mar. 25. 26.
My grandson Th: Jefferson Randolph, being on a visit to Boston, would think he had seen nothing were he to leave it without having seen you. altho’ I truly sympathise with you in the trouble these interruptions give, yet I must ask for him permission to pay to you his personal respects. like other young people, he wishes to be able, in the winter nights of old age, to recount to those around him what he has heard and learnt of the Heroic age preceding his birth, and which of the Argonauts particularly he was in time to have seen. it was the lot of our early years to witness nothing but the dull monotony of Colonial subservience, and  of our riper ones to breast the labors and perils of working out of it. theirs are the Halcyon calms succeeding the storm which our Argosy had so stoutly weathered. gratify his ambition then by recieving his best bow, and my solicitude for your health by enabling him to bring me a favorable account of it. mine is but indifferent, but not so my friendship and respect for you.Th: Jefferson